Citation Nr: 0915136	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  98-10 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.

3.  Entitlement to an initial compensable evaluation for 
arthritis of the left knee.

4.  Entitlement to an initial compensable evaluation for 
arthritis of the right ankle.

5.  Entitlement to an initial compensable evaluation for 
cervical spine strain.

6.  Entitlement to an initial compensable evaluation for 
lumbosacral strain.

7.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

8.  Entitlement to an initial evaluation in excess of 10 
percent for folliculitis of the chest, back, arms, and 
thighs.

9.  Entitlement to an initial compensable evaluation for 
Eustachian tube dysfunction.

10.  Entitlement to service connection for an eye disability.

11.  Entitlement to service connection for a foot disability, 
to include disfigurement of the feet.

12.  Entitlement to service connection for dental condition, 
for both compensation and treatment purposes.

(The issue of debt based on an overpayment of compensation 
benefits for the period of June 1998 to December 2005 was 
properly created is the subject of a separate Board of 
Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1980 to January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997, April 1998, November 
2000, August 2002, and February 2003 decisions by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Appeals (VA).

These issues were previously before the Board in April 2004, 
when they were remanded for further development or provision 
of due process.  All requested action having been taken, the 
claims are now returned to the Board for further appellate 
consideration.  

The Board notes that in connection with the April 2004 Board 
decision, a personal hearing was held before a Veterans Law 
Judge at the RO in October 2003.  By regulation, the 
presiding officer at such hearing must participate in making 
the final determination of the claim.  38 C.F.R. § 20.707.  
Here, however, all but one issue is withdrawn by the Veteran, 
as is discussed below, without a determination by the Board 
on the merits, and the absence of a claim with respect to 
those issues obviates the need for the participation of the 
presiding Judge from October 2003.  With respect to the final 
issue, of service connection for dental conditions, the issue 
was not on appeal until the time of the hearing, and hence 
the testimony received in October 2003 was not in connection 
with the assigned proceeding at the time. The Judge who heard 
the October 2003 testimony therefore is not required to join 
in this decision.

The Veteran testified before the undersign Veterans Law Judge 
at a personal hearing held at the Winston-Salem RO in March 
2009.

The issue of service connection for dental conditions is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

In a statement made at his March 2009 Board hearing before 
the undersigned, prior to promulgation of a decision on this 
appeal, the veteran stated that he wished to withdraw from 
appellate status the issues of service connection for an eye 
condition and a foot disability, and for increased ratings 
for right shoulder disability, arthritis of the right knee, 
arthritis of the left knee, arthritis of the right ankle, 
cervical spine stain, lumbosacral strain, headaches, 
folliculitis, and Eustachian tube dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
decide the issues of service connection for an eye condition 
and a foot disability, and for increased ratings for right 
shoulder disability, arthritis of the right knee, arthritis 
of the left knee, arthritis of the right ankle, cervical 
spine stain, lumbosacral strain, headaches, folliculitis, and 
Eustachian tube dysfunction.  38 U.S.C.A. §§ 7105(a), 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the veteran did timely 
perfect appeals of the August 1997, April 1998, November 
2000, August 2002, and February 2003 rating decisions.

A substantive appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  At 
his March 2009 Board hearing, the veteran, through his 
representative, clearly and unequivocally stated that he 
wished to withdraw from appellate status a number of his 
claims.  He also submitted a signed written statement 
withdrawing the claims.  Having met the requirements of 
38 C.F.R. § 20.204, the appellant has effectively removed the 
specified issues from appellate status.  Accordingly, the 
Board does not have jurisdiction to decide the appeal for 
these benefits.  


ORDER

The appeal for entitlement to an initial compensable 
evaluation for a right shoulder disability is dismissed.

The appeal for entitlement to an initial evaluation in excess 
of 10 percent for arthritis of the  right knee is dismissed.

The appeal for entitlement to an initial compensable 
evaluation for arthritis of the left knee is dismissed.

The appeal for entitlement to an initial compensable 
evaluation for arthritis of the right ankle is dismissed.

The appeal for entitlement to an initial compensable 
evaluation for cervical spine strain is dismissed.

The appeal for entitlement to an initial compensable 
evaluation for lumbosacral strain is dismissed.

The appeal for entitlement to an initial evaluation in excess 
of 10 percent for headaches is dismissed.

The appeal for entitlement to an initial evaluation in excess 
of 10 percent for folliculitis of the chest, back, arms, and 
thighs is dismissed.

The appeal for entitlement to an initial compensable 
evaluation for Eustachian tube dysfunction is dismissed.


REMAND

The Veteran is claiming entitlement to both compensation and 
treatment for dental conditions incurred in service or which 
developed as a result of dental trauma in service.  

He alleges that in January 1981, during Airborne training, 
another soldier's helmet came off and struck him in the 
mouth, knocking out several teeth.  A review of service 
records reveals that dental treatment records prior to 1994 
are missing.  A military dentist noted the lack of older 
records while the Veteran was still on active duty.

Those records which are associated with the claims file 
reveal extensive dental problems in service.  They do not, 
however, indicate the etiology of the problems.  There is no 
reference to trauma.

A March 1997 VA dental examination report provides few 
relevant findings on physical examination, and does not 
indicate the etiology of any identified dental condition.  A 
June 2000 VA dental examination is far more complete, and 
notes the reported dental history, as provided by the 
Veteran.  Multiple missing teeth were noted, as well as the 
presence of an anterior mandibular bridge.  The examiner did 
not, however, discuss the relationship of any current dental 
condition to service.  A remand is required for examination 
and opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA dental 
examination.  The claims folder should be 
reviewed in conjunction with the 
examination.  The examiner is asked to 
identify all current chronic dental 
conditions, to include specific missing 
teeth, prosthetic implants or devices, 
periodontal disease, bone loss, and 
calculus.  The examiner should state 
whether any such condition is consistent 
with the described January 1981 trauma to 
the mouth.  The examiner is asked to 
specify which, if any, currently diagnosed 
dental conditions are related to such 
trauma.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


